Citation Nr: 1307022	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right leg/hip disability to include arthritis secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound.  

2.  Entitlement to service connection for arthritis of the left hip.  

3.  Entitlement to service connection for a mid back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right leg/hip disability to include arthritis, secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound, was denied in a September 2001 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence added to the record since the September 2001 decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of changing the prior outcome.

3.  A left hip disability was not manifest during active service, left hip arthritis was not manifest to a compensable degree within one year of separation from active duty, and a left hip disorder is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying entitlement to service connection for a right leg/hip disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence to reopen the claim of entitlement to service connection for a right leg/hip disability to include arthritis, secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound has not been received.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  A left hip disability was not incurred in or aggravated by service, and left hip arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2008 and April 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was advised of the evidence necessary to reopen his claim of entitlement to service connection for a right leg/hip disorder.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2012 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant appeals the rating decision denying the claim to reopen the issue of entitlement to service connection for a right leg/hip disability to include arthritis secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound.  In a January 2000 rating decision, the appellant was denied service connection for right leg/hip disability as secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound.  The RO found that evidence showing a link between the appellant's service connected disability and his right leg/hip disability was not shown. The appellant was notified of the denial in January 2000.  He did not appeal that decision and/or submit new and material evidence within a year of the rating decision.  

In a September 2001 rating decision, the appellant's claim was reviewed under new regulations promulgated in light of the VCAA.  The appellant was again denied entitlement to service connection for a right leg/hip disability secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound.  The RO found that the evidence failed to show that the disability was incurred in or was caused by service, or caused by a service connected disability.  The appellant was notified of the denial in September 2001.  He did not appeal that decision and/or submit new and material evidence within a year of the rating decision.  

At the time of the September 2001 denial the record contained service treatment records. Also of record was an April 1999 VA examination report showing clinically normal hip joints bilaterally, and x-ray evidence of early right hip degenerative arthritis.  In addition, the December 1999 VA examiner opined that the appellant's right hip complaint was not secondary to the left leg injury.  The record also contained the appellant's statement that he had right leg problems and that he was told that his service connected left leg disability was affecting his right leg.  

Since the September 2001 denial the appellant has submitted evidence showing bilateral lower extremity pain.  The appellant was also afforded a VA examination in August 2008.  During this examination, the appellant was diagnosed with normal right hip.  The appellant has stated that while in service he moved in and out of foxholes, carried a pack and was exposed to extreme temperatures.  He related that the above, in conjunction with left thigh gunshot wound residuals, were sufficient to accelerate the onset of the deterioration of his hips and facilitate the onset of the arthritis.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a right leg/hip disability to include arthritis secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound, has not been submitted.  This claim was previously denied on the basis that the evidence failed to show that the disability was incurred in or was caused by service, or caused by a service connected disability.  The evidence received since the September 2001 denial consists of treatment records showing complaints of bilateral lower extremity pain and normal right hip x-ray results.  Such evidence is not new and material evidence as evidence regarding complaints of right hip pain were already of record.  Furthermore, although the appellant has resubmitted statements regarding his disability, such are cumulative as he continues to assert that his service connected disability caused and/or aggravated his right leg/hip disability.  

As noted above, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  Anglin, 203 F.3d at 1347.  Thus, even though the appellant has submitted more recent medical records and statements regarding his disability the evidence is essentially duplicative of evidence submitted in the past. 

Because the evidence submitted since the September 2001 decision is cumulative of the evidence already of record, the appellant has not submitted new and material evidence.  Thus, new and material evidence has not been presented to reopen the claim.  

The claim is therefore denied.  

In reaching this decision the Board acknowledges the fact that the appellant is a combat veteran.  While the provisions of 38 U.S.C.A. § 1154(b) (West 2002) provide certain presumptions for combat veterans, those presumptions do not negate the finality of the September 2001 rating decision or the need to submit new and material evidence.  

Service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006, and as this claim was filed after the amendment the amended version of 38 C.F.R. § 3.310 is applicable to the claim on appeal. 

The Veteran appeals the denial of entitlement to service connection for left hip arthritis.  The appellant asserts that while in service he moved in and out of foxholes, carried a pack and was exposed to extreme temperatures.  He related that these factors, in conjunction with the results of the left thigh gunshot wound residuals, were sufficient to accelerate the onset of the deterioration of his hips and facilitate the onset of his arthritis.  Based on the evidence of record, the Board finds against the claim.  

Service treatment records are negative for any diagnoses, treatment and/or complaints for the left hip.  In fact, at separation, no musculoskeletal defects were noted.  There is also no evidence of arthritis within one year of separation. 

A review of the record discloses that the Veteran's left hip arthritis manifested several decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The claims folder simply does not contain any competent evidence relating the Veteran's left hip arthritis to service and/or his service connected disability -and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  The Board has reviewed all service treatment records, all VA medical records of file and VA examinations.  These records do not include any opinion linking the Veteran's disability to service or his service connected disability.  

Rather, an August 2008 VA examiner related that  degenerative arthritis occurs from age, trauma, obesity, occupational overuse, weak muscles around the joint, congenital musculoskeletal disorder, metabolic disorders, endocrine disorders, and crystalline deposit disease.  The examiner found no credible scientific or medical literature supporting the development of degenerative changes in one joint secondary to traumatic and/or surgical of another.  The examiner also stated that there was no scientific or medical evidence to support the assertion that abnormal gait mechanics has caused the degenerative changes in the hips.  The examiner stated that it was not unusual for a person 84 years old to have developed degenerative changes of the hips.  The examiner opined that the appellant's current hip disability has not occur more rapidly than expected nor was it more extensive than normally expected.  

The Board finds that the VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the appellant's contentions and based his opinion on a review of the claims folders to include a complete physical examination.  The opinion is well reasoned and supported by the historical record, and is afforded greater probative weight than the assertions of the appellant presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent that the appellant argues that his disability is related to service, the Board acknowledges his contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In sum, the most probative evidence of record is devoid of a showing that the appellant's left hip arthritis is related to service and/or a service connected disability.  Hence, entitlement to service connection for left hip arthritis is denied.  

In making this decision the Board considered the fact that the appellant is a combat veteran.  Under 38 U.S.C.A. § 1154(b), combat veterans are entitled to certain presumptions for direct service connection.  In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit  articulated a three-step sequential analysis to be reviewed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b). 

Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the Veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93  If these two inquiries are met, VA "shall accept" the Veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.  Under the third Collette step VA weighs the evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted. 

On review, the Board finds that the Veteran has not met the requirements of step one since he has not proffered satisfactory evidence of direct service incurrence.  While the appellant has described his left thigh gunshot wound and the physical demands placed on his left hip in-service, his lay report alone is not sufficient to conclude that he had left hip arthritis in-service.  Simply put, his lay report addressing the demands of combat standing alone is not evidence to allow a reasonable fact finder to conclude that left hip arthritis was directly incurred in-service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, arthritis of the left hip, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

The application to reopen the claim for service connection for a right leg/hip disability to include arthritis secondary to left and ankle arthritis, and residuals of a left thigh, Muscle Group XII, gunshot wound, is denied.

Entitlement to service connection for arthritis of the left hip is denied.  


REMAND

The Board's review of the claims file reveals that further development is necessary to properly adjudicate the remaining claim on appeal.  

In a July 1, 2010 rating decision, the appellant was denied entitlement to service connection for a back disability.  He was notified of the decision July 7, 2010.  In August 2010, the RO received the appellant's timely notice of disagreement to the July 2010 rating decision.  In October 2011, the appellant was furnished with a statement of the case.  Although the RO has certified this issue on appeal, a timely substantive appeal regarding the claim does not appear to be of file.  

Prior to any appellate review, the Board must first determine that it has jurisdiction over the appeal.  Further, the question of the timeliness of an appeal is determined by the Board, not the RO.  38 U.S.C.A. § 7105(d)(5).  In light of due process concerns, however, the RO must first address the timeliness of the Veteran's substantive appeal.  If the RO determines the Veteran submitted a timely substantive appeal it must explain why.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO must adjudicate the question of the timeliness of the appellant's appeal for service connection for a back disability.  The appellant must be notified of the action taken, the pertinent laws and regulations, and his appellate rights.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


